
	

114 HR 1782 IH: Cuba Human Rights Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1782
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Smith of New Jersey (for himself, Ms. Ros-Lehtinen, Mr. Diaz-Balart, Mr. Sires, Mr. Curbelo of Florida, Mr. Lance, Mr. MacArthur, Mr. Meadows, Mr. Frelinghuysen, and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To promote human rights in Cuba, urge the Cuban Government to meet certain human rights milestones,
			 and for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Cuba Human Rights Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Statement of policy.
					Sec. 5. United States public diplomacy.
					Sec. 6. Religious freedom.
					Sec. 7. Trafficking in persons.
					Sec. 8. Support for the Cuban people.
					Sec. 9. Annual report.
				
 2.FindingsCongress finds the following: (1)United States foreign policy towards the Government of Cuba is governed by a variety of Federal laws, including the Trading with the Enemy Act of 1917, the International Claims Act of 1949, the Foreign Assistance Act of 1961, the Cuban Assets Control Regulations of 1963, the International Economic Powers Act of 1977, the Food Security Act of 1985, the Internal Revenue Code of 1986, the Cuban Democracy Act of 1992, the Cuban Liberty and Democratic Solidarity Act of 1996, the Department of Commerce and Related Agencies Appropriations Act of 1999, and the Trade Sanctions Reform and Export Enhancement Act of 2000.
 (2)Since 1961, it has been the stated policy of the United States to institute a commercial and economic embargo against the Government of Cuba, supported and buttressed by the Federal laws referred to in paragraph (1), with the Cuban Assets Control Regulations of 1963 being the principal means through which the United States enforces its embargo against Cuba. These Federal laws and related regulations regulate commerce, trade, travel, and telecommunications with Cuba.
 (3)The Cuban regime, which is effectively synonymous with the Communist Party of Cuba, forbids public challenge to the legitimacy of its single-party rule, and restricts freedom of assembly, association, expression, press, religion, and speech, as well as tightly limits access to the Internet and telecommunications. This includes attempts to jam access to the Internet and the signals of some foreign radio and television stations, including the United States sponsored Radio y Televisión Martí.
 (4)The Government of Cuba continues to harbor fugitives wanted in the United States, such as Joanne Chesimard, who is on the top of the Federal Bureau of Investigation’s Most Wanted Terrorist List. Chesimard, also known as Assata Shakur, was convicted of murdering New Jersey State trooper Werner Foerster. After escaping prison, Chesimard fled to Cuba, where Fidel Castro granted her political asylum. This deplorable failure to extradite has caused ongoing suffering and stress to Mr. Foerster’s surviving family and friends.
 (5)The Government of Cuba continues to detain, imprison, place under house arrest, convict, or otherwise restrict its citizens for peacefully expressing any dissenting political views, deny workers the right of free association and the related right to organize and collectively bargain outside the state monopoly on power, and limit freedom of religion, restrict the operations of independent religious organizations, and persecute believers whose religious activities or views the Government of Cuba regards as a potential threat to its monopoly on power.
 (6)The Government of Cuba, through its Office of Religious Affairs of the Central Committee of the Communist Party of Cuba and the Ministry of Justice, controls all religious activity on the island and often represses religious freedom, including the harassment, beating, detainment, and jailing of individuals involved in religious activities, typically on a weekly basis. The Government of Cuba also unjustly uses treason laws to repress religious freedom by accusing religious peoples of being counter-revolutionaries and then illegally harassing, beating, detaining, and jailing them.
 (7)Individuals arrested by the Government of Cuba because of their political or religious affiliations and activities are not accorded due legal process as they lack full access to lawyers of their choice, may experience closed trials, have often been detained for years without trial, and have been subjected to the use of torture to admit to crimes that they did not commit or to falsely denounce others.
 (8)Cuba continues to be a destination country for the commercial sexual exploitation of women and young girls in the form of sex tourism, as well as a source country for the forced labor of individuals who subsequently face conditions of debt bondage or forced labor.
 (9)The United Nations Commission on Human Rights and several Latin American countries have passed resolutions condemning the human rights abuses of the Government of Cuba.
 (10)In anticipation of the Summit of the Americas in Panama, on April 8, 2015, persons affiliated with the Castro regime attacked Cuban pro-democracy activists Jorge Luis Garcia Perez Antunez, Yris Perez Aguilera, Juan Carlos González Leyva, Leticia Ramos Herrería, and Rolando Rodríguez Lobaina and United States citizens Orlando Gutierrez, Silvia Iriondo, and Gus Monge during a peaceful gathering.
 (11)According to media reports, Colonel Alexis Frutos Weeden, who is the head of Cuban intelligence in Venezuela, was identified as one of the assailants in Panama who attacked the Cuban pro-democracy activists and United States citizens.
 (12)Despite the continued presence of these aggravating circumstances, President Obama recently announced his intention to comprehensively modify and normalize relations between the United State and Cuba, all without the advice and consent of Congress or with any attempt to amend or modify the myriad of Federal laws and regulations that govern the United States-Cuba relationship or the related embargo.
 3.Sense of CongressIt is the sense of Congress that the United States-Cuba relationship should not be changed, nor should any Federal law or regulation be amended, until the Government of Cuba ceases violating the human rights of the people of Cuba.
 4.Statement of policyIt should be the policy of the United States to— (1)continue to vigorously oppose and denounce the human rights violations of the Government of Cuba;
 (2)maintain the status quo of Federal law with respect to the Government of Cuba, including sanctions and embargo, on the Government of Cuba so long as it continues to violate the human rights of the people of Cuba, and to deny the Government of Cuba any embassy or consulates in the United States due to security concerns stemming from past illicit espionage activities;
 (3)seek the cooperation of other democratic countries in this policy; (4)make clear to other countries that, in determining its relations with them, the United States will take into account their willingness to cooperate in such a policy; and
 (5)not amend the Federal laws and regulations referred to in section 2(1) and not reduce the sanctions against the Government of Cuba until the Government of Cuba ceases violating and, in fact, protects, the human rights of the people of Cuba, including—
 (A)releasing all political and religious prisoners; (B)respecting the right to freedom of religion, including the right to participate in religious activities and institutions without interference, harassment, or involvement of the Government of Cuba for all of Cuba’s religious communities;
 (C)returning estates and properties confiscated from churches and religious communities; (D)respecting the right to freedom of assembly, association, expression, press, and speech, including releasing all independent journalists, bloggers, and democracy and labor activists;
 (E)repealing or revising laws that criminalize peaceful dissent, independent media, unsanctioned religious activity, and nonviolent demonstrations and rallies, in accordance with international standards and treaties to which Cuba is a party;
 (F)allowing Cuban nationals free and open access to United States refugee programs; (G)respecting the human rights of members of all racial and ethnic minorities, including Afro-Cubans, who face discrimination;
 (H)taking all appropriate steps to end any complicity of officials of the Government of Cuba or companies wholly or partly owned or controlled by the Government of Cuba in human rights violations, including severe forms of trafficking in persons, and vigorously investigating, prosecuting, convicting, and sentencing such officials and the complicit individuals in such companies for such conduct;
 (I)satisfying, to the satisfaction of the individual claims holders, all claims outstanding under the International Claims Act of 1949 and the Cuban Liberty and Democratic Solidarity Act of 1996, which now total roughly $7 billion;
 (J)returning all fugitives from justice convicted in the United States of crimes, including Joanne Chesimard, Guillermo Morales, Victor Manuel Gerena, and Charles Hill; and
 (K)ceasing the sponsorship of terrorist organizations abroad or otherwise giving support and refuge to such terrorist organizations, including the Fuerzas Armadas Revolucionarias (FARC) of Colombia, the Basque separatist group Euskadi Ta Askatasuna (ETA), and the Fuerzas Armadas de Liberación Nacional (FALN) of the Commonwealth of Puerto Rico.
				5.United States public diplomacy
 (a)Radio y Televisión Martí transmissions to CubaIt is the sense of Congress that the United States should take all necessary measures to overcome the jamming of all radio and television signals of the Radio y Televisión Martí by the Government of Cuba and that the Broadcasting Board of Governors should not cut staffing, funding, or broadcast hours for Radio y Televisión Martí.
 (b)United Nations Human Rights CouncilIt is the sense of Congress that if the conditions described in section 4 are not met, the United States Permanent Representative to the United Nations should strongly oppose, and encourage other Member States of the United Nations to strongly oppose, Cuba’s continued membership on the United Nations Human Rights Council which acts as an affront to the legitimacy of such Council.
 6.Religious freedomIt is the sense of Congress that if the conditions described in subparagraph (B) of section 4(5) are not met, Cuba should be designated as a country of particular concern for religious freedom pursuant to subsection (b) of section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442).
 7.Trafficking in personsIt is the sense of Congress that the annual report to Congress required under paragraph (1) of section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101(b); Public Law 106–386) should include an in-depth analysis of the facilitation of or involvement in severe forms of human trafficking by any type of official of the Government of Cuba or of companies wholly or partially owned by the Government of Cuba, including whether such officials or companies were involved in providing minors for commercial sex in the tourism industry.
 8.Support for the Cuban peopleNothing in this Act may be construed as— (1)prohibiting the donation of food to nongovernmental organizations or individuals in Cuba;
 (2)restricting the export of medicine or medical supplies, instruments, or equipment to Cuba as specified in the Cuban Democracy Act of 1992 or any other applicable Federal law;
 (3)abrogating any requirement that the exports described in paragraph (2) be verified in conformity with the Cuban Democracy Act of 1992 or any other applicable federal law; or
 (4)prohibiting or restricting any other form of assistance specified in the Cuban Democracy Act of 1992, including telecommunications, mail, and support for democracy.
			9.Annual report
 (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of State shall submit to Congress a report on the following:
 (1)Whether the conditions described in subparagraphs (A) through (K) of section 4(5) have been met, as applicable.
 (2)Efforts by the United States to promote access by the Cuban people to Radio y Televisión Martí transmissions.
 (3)Lists of persons believed to be imprisoned, detained, or placed under house arrest, tortured, or otherwise persecuted by the Government of Cuba due to their pursuit of internationally recognized human rights. In compiling such lists, the Secretary shall exercise appropriate discretion, including concerns regarding the safety and security of, and benefit to, the persons who may be included on such lists and their families, but if such persons are not identified by name then they shall disclosed in camera to the Committee on Foreign Affairs of the House of Representatives or the Committee on Foreign Relations of the Senate if requested. In addition, the Secretary shall include a list of such persons and their families who may qualify for protections under United States refugee programs.
 (4)A description of the development of the rule of law in Cuba, including information on the following:
 (A)Progress toward the development of institutions of democratic governance. (B)Processes by which statutes, regulations, rules, and other legal acts of the Government of Cuba are developed and become binding within Cuba.
 (C)The extent to which statutes, regulations, rules, administrative and judicial decisions, and other legal acts of the Government of Cuba are published and are made accessible to the public.
 (D)The extent to which administrative and judicial decisions are supported by statements of reasons that are based upon written statutes, regulations, rules, and other legal acts of the Government of Cuba.
 (E)The extent to which individuals are treated equally under the laws of Cuba without regard to citizenship, race, religion, political opinion, or current or former associations.
 (F)The extent to which administrative and judicial decisions are independent of political pressure or governmental interference and are reviewed by entities of appellate jurisdiction.
 (G)The extent to which laws in Cuba are written and administered in ways that are consistent with international human rights standards, including the rights enumerated in the International Covenant on Civil and Political Rights.
 (b)Contacts with other organizationsIn preparing the reports required under subsection (a), the Secretary of State shall seek out and maintain contacts with nongovernmental organizations and human rights advocates (including Cuban-Americans and human rights advocates in Cuba), in order to receive and evaluate reports and updates from such advocates and organizations. The Secretary shall also consult with the United States Commission on International Religious Freedom when preparing such reports and make all efforts to accommodate the Commission’s input in the final version of such reports.
			
